Title: Franklin and Silas Deane to Arthur Lee, 12 February 1777
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


Dear Sir
Paris Feby. 12th: 1777
We inclose this to Care of Messrs. Delaps hoping it will find you safe arrived in that City. Nothing material has occurr’d since your leaving Us; Long Island is repossess’d by the Provincials, but we have not learned the Particulars. One thought we take this Opportunity of suggesting, should you be able to procure a sum of Money either on Loan, or otherways. To remove any Objection that may be made about the mode of supply, there need only to have an Order pass’d to Our Freind in Amsterdam, to hold such a sum at Our disposal, who will instantly advance it. Or as Our Freind may not be known to those with whom you are to treat, or possibly the same Cautious mode may be pursued by them as by some others, There need only a Letter to the Spanish Ambassador at the Hague directing him to order Our Freind to advance the Sum agreed for. The Money if obtained must be raised in that Quarter, and No one can effect it with greater Secrecy or dispatch. We most heartily wish you may not be under the Necessity of having any Cover for what is so much for the Interest and honor of those you are to deal with to have transacted openly, but We have not the Choice of the mode, and the Object is so important that We must if possible obtain it by any means not dishonorable to Us. Wishing you a prosperous Journey We are Dear Sir your most Obedient and Very Humble servants
B FranklinSilas Deane
Hon Arthur Lee Esqr.
